 



Exhibit 10.1
(McAfee Letterhead) [d44334d4433401.gif]
February 23, 2007
Dear David:
     We are pleased to offer you a position with McAfee, Inc. (the “Company”) as
President and Chief Executive Officer reporting to the Company’s Board of
Directors (the “Board”). Your employment with the Company in such position will
commence on or prior to April 2, 2007. As of the date your employment with the
Company commences (the “Employment Commencement Date”), you agree to render such
business and professional services in the performance of your duties, consistent
with your title and position within the Company, as will reasonably be assigned
to you by the Board, as well as any other reasonable duties assigned to you by
the Board. You and the Company agree that your employment with the Company
constitutes “at-will” employment and this employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option either of you or the Company.
The period you are employed by the Company is referred to herein as the
“Employment Term.”
     During the Employment Term, you agree to devote your full business efforts
and time to the Company and will use good faith efforts to discharge your
obligations to the best of your ability and in accordance with the Company’s
written guidelines and policies. For the duration of the Employment Term, you
agree not to actively engage in any other employment, occupation, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board or its Compensation Committee (the “Compensation Committee”). You
shall be permitted to continue serving on the board of directors (and committees
thereof) of Polycom, Inc.; provided, however, that service on any other board of
directors or advisory committees shall only be permitted with the prior consent
of the Board.
     You will be appointed to serve as a member of the Board as of the
Employment Commencement Date, and agree to serve as a Board member without
additional compensation. During the Employment Term, at each annual meeting of
the Company’s stockholders at which your term as a member of the Board has
expired, the Company will nominate you to serve as a member of the Board. Your
service as a member of the Board will be subject to any required stockholder
approval. Upon the termination of your employment for any reason, unless
otherwise requested by the Board, you will be deemed to have resigned from the
Board voluntarily as of the end of your employment and at the Board’s request,
you agree to execute any documents necessary to reflect your resignation.
     The Company will pay you an annual salary of $900,000 as compensation for
your services (the “Base Salary”). Your Base Salary will be subject to annual
review by the Board or

 



--------------------------------------------------------------------------------



 



Compensation Committee for possible increases, but may only be decreased with
your consent. You will also be eligible to receive an annual target bonus equal
to $1,000,000 (the “Target Bonus”). The actual bonus you will receive, if any,
will depend upon the extent to which the applicable performance goal(s)
specified by the Board or the Committee are achieved or exceeded. Your earned
bonus for fiscal year 2007 will be no less than $600,000. Any bonus earned
pursuant to this offer letter agreement will be paid to you within two and
one-half months of the completion of the fiscal year during which the bonus was
earned.
     You will be eligible to participate in all Company employee benefit plans,
policies and arrangements that are applicable to other senior executive officers
of the Company. You will be entitled to receive paid annual vacation with
vacation accrual of not less than twenty (20) days per year in accordance with
Company policy. The Company will reimburse you for reasonable travel and other
business expenses incurred by you in the furtherance of your duties to the
Company, in accordance with the Company’s expense reimbursement policy. You
shall be permitted to fly in business class when traveling on Company business,
or first class if business class is unavailable.
     As a condition of your employment, you agree to relocate your primary
residence to the Dallas-Fort Worth area within six (6) months of the Employment
Commencement Date. In connection with this relocation, the Company will
reimburse your reasonable expenses relating to the following: (i) the
transaction costs incurred by you relating to the purchase of a residence in the
Dallas-Fort Worth area; (ii) the transaction costs incurred by you relating to
the sale of your real estate properties in California up to a maximum of
$300,000; (iii) the costs associated with moving your household goods and
personal items to the Dallas-Fort Worth area, and (iv) the costs associated with
up to three (3) trips by you and your family to the Dallas-Fort Worth area to
secure housing in the Dallas-Fort Worth area. In addition, for the earlier of
six (6) months from the Employment Commencement Date or the date you and your
family have established your primary residence in the Dallas-Fort Worth area,
the Company will reimburse you for: (i) your reasonable temporary housing costs
in the Dallas-Fort Worth area, and (ii) your reasonable expenses for weekly
round-trip airfare to California.
     The Company will grant you an option to purchase 500,000 shares of the
Company’s stock (the “Option”). The Company will grant the option in accordance
with its current and customary practice which would be part of its normal
compensation committee meetings at the next quarterly board meeting. The
exercise price of the Option will equal 100% of the fair market value of the
Company’s common stock on the date of grant. The Option will be scheduled to
vest as follows: 25% of the shares subject to the Option will vest on the first
anniversary of the grant and 1/48 of the shares originally subject to the Option
will be scheduled to vest monthly thereafter assuming your continued service
with the Company on each scheduled vesting date, so as to be 100% vested on the
fourth anniversary of the grant. The Option grant will be contingent on your
executing the Company’s standard stock option agreement and will be subject to
the terms and conditions of the 1997 Stock Incentive Plan (the “Plan”). Your
ability to exercise the Option, however, will be delayed until such time as the
Company’s S-8 registration statement covering shares issuable under the Plan
becomes effective (the “S-8 Effective Date”).

 



--------------------------------------------------------------------------------



 



     Additionally, within one (1) week after the S-8 Effective Date, the Company
will grant you 125,000 stock units (the “First Stock Unit Grant”). The First
Stock Unit Grant will be scheduled to vest as follows: (i) one-third of the
stock units will vest on the first anniversary of the Employment Commencement
Date; (ii) one-third of the stock units will vest on the second anniversary of
the Employment Commencement Date, and (iii) one-third of the stock units will
vest on the third anniversary of the Employment Commencement Date, assuming your
continued service with the Company through each scheduled vesting date. The
First Stock Unit Grant will be contingent on your executing the Company’s
standard stock unit agreement and will be subject to the terms and conditions of
the Plan.
     Within one (1) week after the S-8 Effective Date, the Company will grant
you an additional 125,000 stock units (the “Second Stock Unit Grant”). The
Second Stock Unit Grant will vest as follows: (i) one-third of the stock units
will vest two business days following the Company’s public disclosure of
earnings relating to the quarter ending in the first anniversary of the
Employment Commencement Date; (ii) one-third of the stock units will vest two
business days following the Company’s public disclosure of earnings relating to
the quarter ending in the second anniversary of the Employment Commencement
Date; and, (iii) one-third of the stock units will vest two business days
following the Company’s public disclosure of earnings relating to the quarter
ending in the third anniversary of the Employment Commencement Date, assuming
your continued service with the Company through each scheduled vesting date, and
subject, in each case, to the Company meeting specific qualitative and
quantitative pro forma earnings per share and other milestones, with the
specific pro forma earnings per share and other milestones to be determined by
the Compensation Committee of the Board, following consultation with you, no
later than the end of the period required to qualify such grant as
performance-based compensation under Internal Revenue Code Section 162(m). Such
pre-established, objective performance milestones will include, among other
criteria, specific standards relating to the correlation between partial
milestone achievement and partial vesting, cumulative milestone achievement and
possible catch up vesting and acceleration of vesting if certain milestones are
exceeded. To the extent Second Stock Unit Grant does not vest, it shall be
forfeited. The Second Stock Unit Grant will be contingent on your executing the
Company’s standard stock unit agreement and will be subject to the terms and
conditions of the Plan.
     You will be eligible to receive additional equity grants on an annual basis
consistent with the normal compensation practices of the Company.
     If your employment is terminated by the Company without Cause or if you
resign for Good Reason, then subject to your executing and not revoking a
release of claims in a form satisfactory to the Company (a “Release”), you will
receive, less applicable tax withholdings: (i) a lump sum payment equal to your
Base Salary; (ii) a lump sum payment equal to the current year’s Target Bonus;
(iii) accelerated vesting on the next unvested tranche of the First Stock Unit
Grant; and (iv) reimbursement for premiums paid for continued health benefits
for you and your covered dependents under the Company’s health plans for twelve
(12) months, payable when such premiums are due (provided you validly elect to
continue coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”)). Severance payments and benefits may be delayed in order to comply
with the provisions of Internal Revenue Code Section 409A and the proposed or
final regulations issued thereunder. No severance or other

 



--------------------------------------------------------------------------------



 



     benefits pursuant to this offer letter agreement will be paid or provided
until the Release becomes effective.
     If your employment is terminated by the Company without Cause or if you
resign for Good Reason, and such termination occurs within twelve (12) months
following a Change of Control, then subject to your executing and not revoking a
Release, you will receive, less applicable tax withholdings: (i) a lump sum
payment equal to your Base Salary; (ii) a lump sum payment equal to the current
year’s Target Bonus; (iii) accelerated vesting on the Option equal to the
greater of (A) twelve (12) months accelerated vesting, or (B) 50% of the then
unvested shares accelerated vesting, and (iv) reimbursement for premiums paid
for continued health benefits for you and your covered dependents under the
Company’s health plans for twelve (12) months, payable when such premiums are
due (provided you validly elect to continue coverage under COBRA). Severance
payments and benefits may be delayed in order to comply with the provisions of
Internal Revenue Code Section 409A and the proposed or final regulations issued
thereunder. No severance or other benefits pursuant to this offer letter
agreement will be paid or provided until the Release becomes effective.
     For the purposes of this offer letter agreement, “Cause” will be defined as
a termination of your employment, based upon a good faith determination of the
Board, for any of the following reasons: (i) any act of misconduct or dishonesty
by you in the performance of your duties under this offer letter agreement;
(ii) any willful failure by you to attend to your duties specified under this
offer letter agreement; (iii) your material breach of this offer letter
agreement after (with respect to curable material breaches only) there has been
delivered to you a written demand for performance from the Board which describes
the basis for the Board’s belief that you have materially breached your
obligations under this offer letter agreement and you have not taken corrective
action with regard to any such material breach within thirty (30) days receiving
such written demand; (iv) your conviction of (or pleading guilty or nolo
contendere to) any felony or misdemeanor involving theft, embezzlement,
dishonesty or moral turpitude, or (v) your unsatisfactory performance of your
duties as determined by the Board, after there has been delivered to you a
written demand for performance from the Board which describes the basis for the
Board’s belief that you have not satisfactorily performed your duties and you
have not taken adequate corrective action within thirty (30) days of receiving
such written demand.
     For the purposes of this offer letter agreement, “Change of Control” will
have the same meaning as a “Transfer of Control” as defined in the Plan.
     For the purposes of this offer letter agreement, “Good Reason” will mean,
without your consent: (i) a reduction of your Base Salary or Target Bonus below
the amounts set forth in this offer letter agreement; (ii) a material reduction
in the aggregate benefits provided in this offer letter agreement; provided,
however, that if such reduction is part of a reduction generally applicable to
the Company’s senior executives, it shall not constitute Good Reason; (iii) any
reduction in your title, (iv) a material reduction in your duties or
responsibilities; provided, however, that so long as you remain the Chief
Executive Officer and President of the Company following a Change of Control in
which neither the Company’s nor its acquirer’s equity securities are publicly
traded on an established national securities market, the reduction in your
duties and responsibilities as a result of such a going private transaction
shall not in and of itself constitute Good Reason, or (iv) requiring you to
relocate to a location more than thirty-five (35)

 



--------------------------------------------------------------------------------



 



miles from your then current office location, provided, however, that Good
Reason shall not exist unless you have provided the Company with written notice
of the purported grounds for such Good Reason and such purported grounds are not
cured within thirty (30) days of the Company’s receipt of such written notice.
     The receipt of any severance or other benefits pursuant to this offer
letter agreement will be subject to you agreeing that during the Employment Term
and for a period of eighteen (18) months following the termination of your
employment, you will not: (i) solicit any employee or consultant of the Company
for employment other than at the Company, or (ii) directly or indirectly engage
in, have any ownership interest in or participate in any entity that as of the
date of termination, competes with the Company in any substantial business of
the Company or any business reasonably expected to become a substantial business
of the Company.
     Subject to applicable law, you will be provided indemnification to the
maximum extent permitted by the Company’s Articles of Incorporation or Bylaws,
including, if applicable, any directors and officers insurance policies, with
such indemnification to be on terms determined by the Board or any of its
committees, but on terms no less favorable than provided to any other Company
executive officer or director and subject to the terms of any separate written
indemnification agreement.
     You agree that any dispute or controversy arising out of, relating to, or
in connection with this offer letter agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, will be finally
settled by binding arbitration to be held in Dallas, Texas under the American
Arbitration Association National Rules for the Resolution of Employment
Disputes, supplemented by the Texas Rules of Civil Procedure, as then in effect
(the “Rules”). The arbitrator(s) may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator(s) will be final,
conclusive and binding on the parties to the arbitration, and judgment may be
entered on the decision of the arbitrator(s) in any court having jurisdiction.
The Company will pay the costs and expenses of such arbitration, and each party
will pay its own counsel fees and expenses.
     This offer letter agreement will be governed by and construed in accordance
with the internal substantive laws, but not the choice of law rules, of the
State of Texas. You hereby consent to the personal jurisdiction of the state and
federal courts located in Texas for any action or proceeding arising from or
relating to this offer letter agreement or relating to any arbitration in which
you and the Company are participants.
     The Company will reimburse you up to $15,000 for reasonable and actual
legal expenses incurred by you in connection with the negotiation, preparation
and execution of this offer letter agreement.
     You and the Company agree to work together in good faith to consider
amendments to this offer letter agreement necessary or appropriate to avoid
imposition of any additional tax or income recognition to you under Internal
Revenue Code Section 409A and the proposed or final regulations issued
thereunder.
     Enclosed is a copy of our standard Proprietary Information Agreement. This
offer of employment is contingent on you executing this Proprietary Information
Agreement and upon

 



--------------------------------------------------------------------------------



 



     the satisfactory completion of a background check in accordance with the
Company’s policy.
     If you wish to accept employment at the Company under the terms set out
above, please sign and date this letter and return it to me no later than
March 9, 2007, keeping a copy for your records.
We look forward to your leading the McAfee team!

            Sincerely,


/s/ Charles J. Robel

Charles J. Robel
Chairman of the Board
                       

     I have read and accept the above:

/s/ Dave DeWalt   3/5/07
 
   
Signature
  Date Signed

4/2/07    
 
   
Start Date
   

 